DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ arguments, filed on 9/2/2022, have been approved and entered.
They have been fully considered. Rejections and/or objections not reiterated from
previous office actions are hereby withdrawn. The following rejections and/or objections
are either newly applied or reiterated. They constitute the complete set presently being
applied to the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-9, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stranges et al. (PNAS 2016, pages E6749-E6756) (provided in IDS filed 9/2/2022).
Stranges et al. designed and covalently coupled a DNA polymerase to an α-hemolysin heptamer  using the SpyCatcher/SpyTag conjugation approach. The designed nanopore construct successfully detected the capture of tagged nucleotide complementary to a DNA base on a provided template (abstract). The DNA polymerase is positioned in such a way that when the ternary complex is formed with the tagged nucleotide, the tag is captured by the nanopore and identified by the resulting current blockade signature. They confirm that this complex is stable and retains adequate pore and polymerase activities. They develop an experimental approach and computational methods to uniquely and specifically distinguish true tagged-nucleotide captures from background and from other tagged nucleotides. They address ways that tagged-nucleotide captures may be misidentified and demonstrate approaches to correct for these. They further show this protein construct can capture tagged nucleotides during template-directed DNA synthesis in the presence of Mn2+ (page E6750).  They teach  insertion of this complex into the membrane, and then the complementary tagged G nucleotide was added in a buffer containing noncatalytic Ca2+ ions (less than 10mM and pH of 7.5, see page E6755) to allow capture of the tagged nucleotide but prevent base incorporation. The result shows that the designed pore-polymerase is a viable construct to allow single-molecule detection of captured tagged nucleotides. It also demonstrates the detection of single-molecule binding to an enzyme covalently bound to a nanopore. These results demonstrate that each of the four tagged-nucleotide signals is template specific and can be clustered into distinct current blockade groups relative to the open-channel current reading of the αHL pore (Fig. 4). They collected over 200 ternary complex capture events, which led to develop computational approaches to accurately distinguish one tagged-nucleotide capture event from another (page E6752 and E6755). They demonstrate that the binding and incorporation of tagged nucleotides by DNA polymerase can be detected on a nanopore array to perform Nanopore-SBS (which is viewed to be inclusive of plurality of template; see E6755 col.1). By constructing a protein conjugate with one polymerase per porin, we ensure the observed activity comes from only one polymerase. The nanopore-attached polymerase retains its ability to bind and incorporate the complementary nucleotide for detection of real-time DNA synthesis. They improved upon their previous work by demonstrating the polymerase can capture tagged nucleotides over a long enough time period to be detected in the pore without the need for noncatalytic divalent cations, which slow the overall DNA synthesis rate. This represents a comprehensive characterization study of a single enzyme conjugated to a protein nanopore (page E6754). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Stranges et al. (PNAS 2016, pages E6749-E6756) (provided in IDS filed 9/2/2022) in view of Vander Horn et al. US 20100330570 in view of Dambacher (WO 2017/184996) and in further view of Bjornson et al. US 20090286245.
Stranges et al. designed and covalently coupled a DNA polymerase to an α-hemolysin heptamer  using the SpyCatcher/SpyTag conjugation approach. The designed nanoprore construct successfully detected the capture of tagged nucleotide complementary to a DNA base on a provided template (abstract). The DNA polymerase is positioned in such a way that when the ternary complex is formed with the tagged nucleotide, the tag is captured by the nanopore and identified by the resulting current blockade signature. They confirm that this complex is stable and retains adequate pore and polymerase activities. They develop an experimental approach and computational methods to uniquely and specifically distinguish true tagged-nucleotide captures from background and from other tagged nucleotides. They address ways that tagged-nucleotide captures may be misidentified and demonstrate approaches to correct for these. They further show this protein construct can capture tagged nucleotides during template-directed DNA synthesis in the presence of Mn2+ (page E6750).  They teach  insertion of this complex into the membrane, and then the complementary tagged G nucleotide was added in a buffer containing noncatalytic Ca2+ ions (less than 10mM and pH of 7.5, see page E6755) to allow capture of the tagged nucleotide but prevent base incorporation. The result shows that the designed pore-polymerase is a viable construct to allow single-molecule detection of captured tagged nucleotides. It also demonstrates the detection of single-molecule binding to an enzyme covalently bound to a nanopore. These results demonstrate that each of the four tagged-nucleotide signals is template specific and can be clustered into distinct current blockade groups relative to the open-channel current reading of the αHL pore (Fig. 4). They collected over 200 ternary complex capture events, which led to develop computational approaches to accurately distinguish one tagged-nucleotide capture event from another (page E6752 and E6755). They demonstrate that the binding and incorporation of tagged nucleotides by DNA polymerase can be detected on a nanopore array to perform Nanopore-SBS( which is viewed to be inclusive of plurality of template; see E6755 col.1). By constructing a protein conjugate with one polymerase per porin, we ensure the observed activity comes from only one polymerase. The nanopore-attached polymerase retains its ability to bind and incorporate the complementary nucleotide for detection of real-time DNA synthesis. They improved upon their previous work by demonstrating the polymerase can capture tagged nucleotides over a long enough time period to be detected in the pore without the need for noncatalytic divalent cations, which slow the overall DNA synthesis rate. This represents a comprehensive characterization study of a single enzyme conjugated to a protein nanopore (page E6754). 
Vander Horn et al. teaches compositions and systems for use in polymerase-dependent, nucleotide transient-binding methods. Vander Horn et al. teaches a labeled nucleotides transiently-binds the polymerase in a template-dependent manner, but does not incorporate. The methods are conducted under any reaction condition that permits transient binding of a complementary or non-complementary nucleotide to a polymerase, and inhibits nucleotide incorporation. (abstract; [0013]-[0014]).
The labeled nucleotide can include 3-10 or more phosphate groups. In another embodiment, the labeled nucleotide can be adenosine, guanosine, cytidine, thymidine or uridine, or any other type of labeled nucleotide. In one embodiment, the label can be an energy transfer acceptor reporter moiety. In another embodiment, the label can be a fluorescent dye.[0121]. The nucleotide can also comprise an amino or thiol group [0104] (which is viewed to be inclusive of instant claim 25). 
Vander Horn et al. teaches the transient-binding methods can be performed on any type of polymerase-dependent platform, including: single molecule, arrays of single molecules, populations of immobilized template molecules (i.e., multiple copies of the same template molecule immobilized on a solid surface or bead, etc), direct excitation/detection, FRET-based excitation/detection, fluorescence polarization, non-immobilized polymerase/template complex, or any combination thereof. [0069].
The method comprises a reversible terminator reaction mix comprising four types of nucleotides having the 3' position of the sugar moiety blocked with an azidomethyl group [0258]; [0650]; [0656]; [0663].  Vander Horn et al. teaches “In one aspect, methods for detecting the presence of a transiently-bound nucleotide in successive nucleotide binding reactions comprises the steps of: (a) contacting at least one type of a first terminator nucleotide with a complex which comprises a first polymerase bound to a template nucleic acid molecule which is base-paired to a primer, under conditions suitable to incorporate the first terminator nucleotide onto the primer in a template-dependent manner, where the first terminator nucleotide comprises an inhibitor moiety which permits polymerase-catalyzed incorporation of the first terminator nucleotide; then removing the inhibitor moiety from the incorporated first terminator nucleotide [0223] (which is viewed to be inclusive of instant claim 24).
The method further comprises repeating the steps. [0130].
The polymerization condition comprises a concentration of Mg2+ or Mn2+ of about 0.01-10 mM [0079]-[0084]. The reaction conditions can include non-catalytic metal cation (calcium, scandium, titanium, vanadium, chromium, iron, cobalt, nickel, copper, zinc, gallium, germanium, arsenic, and selenium) at about 0.1-50 mM, or about 0.1-40 mM, or about 0.1-30 mM, or about 0.1-20 mM, or about 0.1-10 mM, or about 0.1-5 mM. [0085].
The method condition can further include a chelating reagent [0115]. And inhibitor moieties [0116]; [0120]. The pH condition can be less or greater than 6 [0115]; [0118].   Vander Horn et al. teaches that additional unrecited additives, components, integers, elements or method steps can be added [0060] (which is viewed to be inclusive of instant claims 19-20). Vander Horn et al. teaches that the polymerase can comprise a mutation that modifies speed of one of the method steps. [0331]; [0346]; [0349]; [0352].
Dambacher provides methods and systems for detecting formation of nucleotide- specific ternary complexes comprising a DNA polymerase, a nucleic acid, and a nucleotide complementary to the templated base of the primed template nucleic acid. The methods and systems facilitate determination of the next correct nucleotide without requiring chemical incorporation of the nucleotide into the primer. This advantageously improves signal-to-noise ratios and increases the quality of results obtainable in a sequencing-by-binding protocol, and enables extended read lengths. (see abstract and Brief Summary). Dambacher also teaches “Optionally, the reaction mixture of the incorporation step includes competitive inhibitors, wherein the competitive inhibitors reduce the occurrence of multiple incorporations. In certain embodiments, the competitive inhibitor is a non-incorporable nucleotide. In certain embodiments, the competitive inhibitor is an aminoglycoside. The competitive inhibitor is capable of replacing either the nucleotide or the catalytic metal ion in the active site, such that after the first incorporation the competitive inhibitor occupies the active site preventing a second incorporation. In some embodiments, both an incorporable nucleotide and a competitive inhibitor are introduced in the incorporation step, such that the ratio of the incorporable nucleotide and the inhibitor can be adjusted to ensure incorporation of a single nucleotide at the 3'-end of the primer” (page 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references because Stranges et al., Vander Horn et al. and Dambacher are in the same field of endeavors and it would have occurred to a person skilled in the art to adjust or manipulate the components of the complexation condition, so as to improve the control and stability of the polymerase. MPEP states wherein the “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” And Dambacher teaches  “A closed-complex may be formed and/or stabilized by the addition of a polymerase inhibitor to the examination reaction mixture. Inhibitor molecules phosphonoacetate (phosphonoacetic acid) and phosphonoformate (phosphonoformic acid, common name Foscarnet), Suramin, Aminoglycosides, INDOPY-1 and Tagetitoxin are non-limiting examples of uncompetitive or noncompetitive inhibitors of polymerase activity. The binding of the inhibitor molecule, near the active site of the enzyme, traps the polymerase in either a pre-translocation or post-translocation step of the nucleotide incorporation cycle, stabilizing the polymerase in its closed-complex conformation before or after the incorporation of a nucleotide, and forcing the polymerase to be bound to the template nucleic acid until the inhibitor molecules are not available in the reaction mixture by removal, dilution or chelation.(page 56). Stranges et al. teaches improvement in the Nanopore-SBS platform allowed the generation of hundreds of tagged-nucleotide captures; they developed an experimental approach and computational algorithms to uniquely and specifically distinguish true tagged-nucleotide captures from background and from other tagged nucleotides. They also addressed ways that tagged-nucleotide captures can be misidentified, and demonstrate approaches to correct for these. (page E6755).
Further it is routine laboratory practice to use deuterium to influence the polymerase: ”The substitution of deuterium for hydrogen in a chemical reaction such as the polymerase reaction can result in a change in the kinetics of the reaction. An isotopic substitution can significantly modify the reaction rate when the isotopic replacement is in a chemical bond that is broken or formed in the rate-limiting step. In such a case, the change is generally termed a primary isotope effect. When the substitution is not involved in the bond that is breaking or forming, a smaller rate change, generally termed a secondary isotope effect can be observed. The magnitude of the kinetic isotope effect has been used to elucidate reaction mechanisms” …. “The deuterium isotope effect could be used, for example, to control the rate of incorporation of nucleotide, for example by slowing the incorporation rate. (see Bjornson [0133]-[134]).

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/2/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        8 December 2022